DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive. Applicant infers that “the perceived pain relief effect of Sharma is the delayed result of pain management therapy stimulation” (see page 13 of Remarks). However, this is incorrect. Sharma discloses providing patient feedback during applied therapy in order to provide any necessary modifications to optimize treatment (see paragraphs 31-32 and 39, for example; also see Figure 4; “The pain therapy device continues to apply the physical therapies (e.g., the electroceuticals, thermoceuticals, ultrasound, acupuncture, pressure/massage based therapies) indicated in the therapy until the physiological responses/patient feedback indicates a threshold pain management level has been reached” (paragraph 31)). Thus, Sharma does in fact disclose “the appropriate stimulation intensity of the therapy is set in real time based on immediate sensation feedback received from the patient during delivery of the stimulation” and assessing the accuracy of the target intensity level based on indicated feedback from the user.
Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., real time feedback or real time “immediate sensation” feedback) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, for the reasons stated above and previously made of record, the claims remain rejected under Sharma as detailed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While there is support for “target stimulation intensity level”, there is no support for a “final target stimulation intensity level”.  
Additionally, as to claim 9, while there is support for “likelihood function” the specification does not provide support for a “property of the likelihood function is the center of mass of the likelihood function” and “the intensity level is the intensity value corresponding to the center of mass of the likelihood function”. 
Paragraph 102 of the application discloses:
“Generally speaking, PBA algorithms begin with a uniform distribution of values, as it is assumed that all numbers are equally likely in the space prior to beginning the search. In the context of sensation threshold calibration, this implies that all valid stimulation intensity levels are equally likely to be the sensation threshold for TENS user population. However, this may not be the case with the sensation threshold (ST), and further, this distribution (likelihood function) can be estimated from existing data. FIG. 12 shows the two options for the probability distributions for sensation threshold (ST). The advantages to using the actual experimental data-based probability distribution for ST include: [0103] 1) the lower center of mass in the CDF means a lower starting ramp value, lessening the chance of overstimulating; [0104] 2) the calibration for users in typical ranges is likely to reach convergence faster; and [0105] 3) unusual values in the higher end will receive greater scrutiny by the algorithm. 

While there is mention of a lower center of mass of the CDF (cumulative density function) equates to a lower starting ramp value, the specification does not describe the “center of mass” as a property of the likelihood function nor the “intensity level corresponding to the center of mass of the likelihood function”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma (US Patent Publication 20160243359 A1). 
As to claim 1, as best understood in light of the rejections under 35 U.S.C. 112 above, Sharma discloses a stimulation unit (applicator, depicted as 124 in Figure 2; e.g., paragraph 50, TENS electrodes; also see Figures 2-3) for electrically stimulating body tissue of the user (e.g., paragraphs 29-30); a control unit (controller, e.g., paragraphs 82-83 and 115; also see Figures 4 and 8A-8B) for determining an intensity level of a next electrical stimulation to be delivered to the user by the stimulation unit based on a likelihood function (e.g., paragraphs 9 and 32-34) that specifies the likelihood of a range of intensity levels to be the target intensity level (e.g., paragraphs 39, 82-83 and 115; also see Figure 4); an indication unit (patient feedback interface, depicted as 111 in Figure 1) for the user to indicate when a desired sensation is felt when the stimulation unit stimulates the user at a given intensity level (e.g., paragraphs 39; also see Figure 4); and a calculation unit (patient therapy device, depicted as 100 in Figure 1; e.g., paragraphs 39-40 and 43) for updating the likelihood function for a range of intensity levels to be the target intensity level based on input to the indication unit from the user (e.g., paragraphs 39-40 and 43; also see Figures 1 and 4); wherein the control unit is configured to establish a final target (e.g., see Figure 4) stimulation intensity level at which the likelihood function is maximum and the maximum likelihood value exceeds a threshold value (e.g., paragraph 31-32 and 39-40; also see Figure 4). 
As to claim 2, Sharma discloses the desired sensation is the electrotactile sensation threshold (e.g., paragraphs 26 and 29-32). 
As to claim 3, Sharma discloses the desired sensation is the electrotactile pain threshold or the electrotactile tolerance threshold (e.g., paragraphs 26 and 29-33). 
As to claim 4, Sharma discloses the indication is an input from the user to the indication unit within a pre-determined time window following the onset of electrical stimulation of a given intensity level (e.g., see Figure 4). 
As to claim 5, Sharma discloses the invention substantially as claimed with adjustments to electrical stimulation levels to evokes the desired sensation (e.g., paragraphs 77, 87 and 107) and using a select group of users (e.g., paragraphs 62, 92 and 129). While Sharma does not explicitly disclose that the likelihood function is initially set to be a uniform distribution function, Sharma necessarily “initially sets” or presets the likelihood function to a uniform distribution function (see Figure 4, for example) prior to the adjustments or modifications by patient feedback. Thus, the examiner considers Sharma to disclose the likelihood function is initially set to be a uniform distribution function. 
As to claim 6, Sharma discloses the calculating unit updates the likelihood function by increasing likelihood values for intensity levels lower than the given intensity level and decreasing likelihood values for intensity levels higher than the given intensity level if the user provides an indication that the desired sensation is felt when stimulation is delivered to the user at the given intensity level (e.g., paragraphs 60-62 and 96-97; also see Figure 4). 
As to claim 7, Sharma discloses the calculating unit updates the likelihood function by increasing likelihood values for intensity levels higher than the given intensity level and decreasing likelihood values for intensity levels lower than the given intensity level if the user fails to provide an indication that the desired sensation is felt (e.g., paragraphs 60-62 and 96-97; also see Figure 4). 
As to claim 8, Sharma discloses the control unit determines the intensity level of a next electrical stimulation based on properties of the likelihood function (e.g., paragraphs 54-55, 61-62; also see Figure 4). 
As to claim 10, Sharma discloses the intensity level of a next electrical stimulation is reset to a second threshold if the next intensity level value exceeds a first threshold (e.g., paragraphs 61-62 and 94-96; also see Figure 4, for example). 
As to claim 11, Sharma discloses the first threshold is calculated based on a user profile of the user (e.g., paragraphs 108-109, 111 and 128). 
As to claim 12, Sharma discloses the user profile includes at least one of the following: age, gender, body mass index, painful health conditions, chronic pain locations, pain frequency, pain patterns, sensitivity to weather and weather changes, pain ratings, pain interference scores, body temperature, weather conditions, and previously determined target stimulation intensity levels (e.g., paragraphs 93, 95-96 and 105-106). 
As to claim 14, Sharma discloses the stimulation unit gradually ramps up stimulation intensity from the current intensity level to the next intensity level if the next intensity level value exceeds a threshold (e.g., paragraph 72). 
As to claim 15, Sharma discloses the likelihood function is modified by a profile of the user through a modification function (e.g., paragraphs 93, 95-96, 108-109, 111 and 128; also see Figure 4, for example).  
As to claim 16, as best understood in light of the rejections under 35 U.S.C. 112 above, Sharma discloses a second calculation unit (therapy analysis engine, depicted as 104 in Figure 1; e.g., paragraphs 39) for calculating a set of expected target stimulation intensity levels based on a profile of the user (e.g., paragraphs 39-40, 43, 55 and 59); and an assessment unit (patient analytics database, depicted as 132 in Figure 1; e.g., paragraph 42) to determine the accuracy of the final target stimulation intensity level (i.e. the optimal stimulation intensity level) based on the relationship between the final target level and the set of values of the target stimulation intensity level (e.g., paragraph 42; also see Figure 4, for example). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US Patent Publication 20160243359 A1). 
As to claim 9, as best understood in light of the rejection under 35 U.S.C. 112 above, Sharma discloses a likelihood function (e.g., paragraphs 9, 32-34, 42 and 127). While Sharma does disclose optimizing treatment by estimating and refining parameters (see Figure 4, for example), Sharma does not explicitly disclose determining “center of mass” from a graph of the likelihood function. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the computation analysis of the likelihood function for determining the target intensity level for electrical stimulation of Sharma to include graphically analyzing the data to determine the center of mass of the likelihood function since graphical analysis of data is well known. Thus such a modification would be well known in the diagnostic and therapeutic medical device art to graphically analyze data in order to optimize operational parameters. Furthermore, such a modification to Sharma would provide the predictable results of optimizing and modifying treatment to meet specific patient therapeutic needs and requirements. 
As to claim 13, Sharma discloses the invention substantially as claimed but does not explicitly disclose “the second threshold is set to two times of current intensity level value”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the intensity levels of Sharma in order to provide the predictable results of optimizing and modifying treatment to meet specific patient therapeutic needs and requirements. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (see MPEP 2144.05).	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792